

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
Exhibit 10.169

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.


FIFTEENTH AMENDMENT TO CONTRACT FOR ALASKA ACCESS SERVICES


This FIFTEENTH AMENDMENT TO THE CONTRACT FOR ALASKA ACCESS SERVICES (“Fifteenth
Amendment”) is entered into effective as of  May 5, 2009
(“Fifteenth Amendment Effective Date”), by and between GENERAL COMMUNICATION,
INC. and its indirectly, wholly-owned subsidiary, GCI COMMUNICATION CORP., both
Alaska corporations (together, “GCI”) with offices located at 2550 Denali
Street, Suite 1000, Anchorage, Alaska 99503-2783 and MCI COMMUNICATIONS
SERVICES, INC., d/b/a VERIZON BUSINESS SERVICES (successor-in-interest to MCI
Network Services, Inc., which was formerly known as MCI WORLDCOM Network
Services (“Verizon”) with offices located at 1133 19th Street N.W. Washington,
D.C. 20036 (GCI with Verizon, collectively the “Parties,” and individually, a
“Party”).


RECITALS


WHEREAS, GCI and Verizon entered into that certain Contract for Alaska Access
Services dated January 1, 1993 (“Original Agreement”), as amended by (i) the
First Amendment to Contract for Alaska Access Services dated as of March 1,
1996, (ii) the Second Amendment to Contract for Alaska Access Services dated as
of January 1, 1998, (iii) the Third Amendment to Contract for Alaska Access
Services dated as of March 1, 1998, (iv) the Fourth Amendment to Contract for
Alaska Access Services dated as of January 1, 1999, (v) the Fifth Amendment to
Contract for Alaska Access Services dated as of August 7, 2000, (vi) the Sixth
Amendment to Contract for Alaska Access Services dated as of February 14, 2001,
(vii) the Seventh Amendment to Contract for Alaska Access Services dated as of
March 8, 2001, (viii) the Eighth Amendment to Contract for Alaska Access
Services dated as of July 1, 2003, (ix) the Ninth Amendment to Contract for
Alaska Access Services dated as of January 23, 2005, (x) the Tenth Amendment to
Contract for Alaska Access Services dated as of May 1, 2006, (xi) the Eleventh
Amendment to Contract for Alaska Access Services dated as of January 1, 2007,
(xii) the Twelfth Amendment to Contract for Alaska Access Services dated as of
December 13, 2007, (xiii) the Thirteenth Amendment to Contract for Alaska Access
Services dated as of December 21, 2007, and (xiv) the Fourteenth Amendment to
Contract for Alaska Access Services dated as of May 15, 2008 (collectively,
“Agreement”), which set forth the general terms and conditions under which GCI
provides certain telecommunications services to Verizon; and


WHEREAS, the Parties desire to further modify the Agreement, and also in
particular as amended by the Twelfth Amendment to the Agreement, in accordance
with the terms and conditions set forth herein
 
AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:


I.  New Definition.  Section 1 DEFINITIONS of the Agreement is hereby amended to
add the following new definition:


L. ***:  A *** to be *** Section 2.B.(16).


II.  ***.  As of the Effective Date, the following shall be added as a new
Section 2.B.(16) in the Agreement:


(16).  A. ***:  *** and *** for *** within *** (“***”).  *** shall *** and
***.  *** (“***”)  shall *** of *** for ***.  In the event ***, ***.


*** a $*** for ***.  The $*** shall *** for ***.  *** the $*** for the ***
and/or ***.


*** shall be ***.  *** shall *** to ***.  *** shall ***, where *** from
***.  *** may *** of the ***.  *** shall be ***, ***, *** that *** from ***, ***
and ***, and also ***, ***.


*** using ***, and ***, but *** in writing, ***.  *** shall ***, *** at *** at
*** the *** in ***.


*** to ***, ***, ***, ***, *** and *** to *** the ***.


(16).B  - ***. For ***, ***, ***, ***, ***, *** in comments *** that ***.  The
**** (***) *** of ***.  *** with a *** the ***.  *** other *** the ***.


III.           
1.           Section 5. TEAMING ACTIVITIES, of the Agreement (as added by the
Twelfth Amendment to the Agreement) is hereby amended as follows:
(i)           Subsection A. of Section 5 is deleted in its entirety and replaced
with the following:


***, the ***., ***, ***. (“***”), *** (“***”, “Project” *** of *** the *** as
***, *** and ***, ***, *** and ***.


(ii)           Subsections B, C and D of Section 5 are deleted in their
entirety.


2.           Section 6. ALLOCATION OF COSTS, is deleted in its entirety and
replaced with the following new Section 6, NETWORK SECURITY/COMPLIANCE, as
follows:


6.           NETWORK SECURITY; LEGAL COMPLIANCE


A.  Background Checks


All persons that GCI uses to perform Services that involve physical or
electronic access to Verizon Business networks or facilities shall first undergo
and pass a background check to include criminal history checking, drug
testing[federal law limitation?], and verification of education, employment
history, Social Security Number and legal right to work (collectively referred
to as “background checks”), substantively equivalent to the background checks
that Verizon Business performs on its own employees.  Requirements for
background checks are available from Verizon Business upon request.  By giving
persons physical or electronic access to Verizon Business networks or
facilities, GCI is deemed to be certifying that such persons have successfully
passed background checks.


GCI represents and warrants that persons used by GCI to perform Services that
involve physical or electronic access to Verizon Business networks or facilities
have successfully passed background checks.


B.  No Offshoring


Notwithstanding any other term or condition of the Agreement to the contrary,
GCI represents, warrants, and covenants that no Service performed by GCI
pursuant to this Agreement shall be provided, directed, controlled, supervised,
or managed from a site located outside of the United States, and that no
Confidential Information or other data relating to any such Service shall be
transmitted, stored, or accessed electronically, from, at, in, or through a site
located outside of the United States.


C.  Network Security


GCI has implemented and shall maintain a commercially-reasonable written
information security program intended to prevent unauthorized access to or use
of GCI’s network and business systems and to protect the security of information
on GCI's network and business systems.  GCI shall immediately notify Verizon
Business if it learns of any situation that may have resulted in the
unauthorized use or disclosure of Verizon Business Confidential Information and
assist Verizon Business in investigating, assessing, and mitigating the extent
and nature of the unauthorized use or disclosure.  Such notice shall be provided
by e-mail simultaneously to security.issues@verizon.com and to GCI’s customary
point-of-contact at Verizon Business, and shall be followed-up with notice to
the contract notice addresses for Verizon Business set forth in this Agreement
in accordance with the procedures specified therein.


GCI represents and warrants that GCI’s arrangements with its subcontractors and
interconnecting carriers with respect to transport and delivery of network-based
communications are consistent with customary practice and usage in the
telecommunications industry with respect to implementing appropriate safeguards
intended to protect the security and confidentiality of the information
transmitted over shared networks, and comply with all applicable laws including
without limitation the customer proprietary network information requirements
under Section 222 of the Communications Act of 1934, as amended, and the
Electronic Communications Privacy Act, as amended.


D.  Disposal of Equipment; Destruction of Confidential Information


GCI shall ensure that disposal of Confidential Information and of electronic
media (e.g., hard disks, thumb-drives) on which Confidential Information is or
has been stored or maintained is accomplished in a manner that either (a)
destroys the media on which such information is or was stored or maintained and
thereby makes recovery of such information impossible, or (b) removes such
information from the media, or renders such information irretrievable, such that
data recovery is not possible.


E.  Compliance With Privacy Laws


GCI understands and acknowledges that information it may obtain from Verizon
Business or a Verizon Business Customer in connection with GCI’s provision of
the Services may be covered by one or more legal regimes intended to address
privacy, security, identity theft, or other such issues, including without
limitation California Civil Code §1798.82 and similar state laws; the Fair and
Accurate Credit Transactions Act of 2003, Public Law 108-159; customer
proprietary network information (CPNI) requirements under Section 222 of the
Communications Act of 1934; and the Electronic Communications Privacy Act.  GCI
shall comply in full with all such legal requirements.  In addition, GCI shall
treat all information obtained from Verizon Business or a Verizon Business
Customer as Verizon Business Confidential Information, in accordance with this
Agreement.


F.  Verizon Supplier Code of Conduct


GCI agrees to comply with Verizon's Supplier Code of Conduct located at
http://responsibility.verizon.com/our-principles/ethics.htm which may be updated
from time to time, or with GCI’s own code of conduct to the extent it is
substantially similar in scope and nature to Verizon’s.  References to Supplier
in the Supplier Code of Conduct shall mean GCI.

 
3.           Section 9. SUBCONTRACT, of the Agreement is hereby deleted in its
entirety and replaced with the following new section 9:


9.           SUBCONTRACT.


GCI agrees to act as a subcontractor to Verizon for the Networx Project and to
provision telecommunications services in support of Verizon’s Networx
telecommunications service requirements in Alaska, if and when requested by
Verizon in writing, and all in accordance with and subject to the Agreement, and
in particular as amended by the Twelfth Amendment and all Exhibits thereto.  GCI
also agrees to the incorporation of any additional necessary or appropriate
“flow-down” clauses and other provisions from the prime contract between Verizon
and Customer as Verizon deems necessary in its sole discretion to enable it to
comply with its prime contract obligations and to provide Verizon the required
control over GCI’s support of the Project, provided that Verizon gives adequate
and reasonable notice of such provisions to GCI, and that if such provisions
require significant additional services, reasonable additional compensation will
be provided.  GCI will represent the best interests of Verizon when conducting
business with the Local Exchange Carriers and other parties necessary to ensure
successful results in ordering Services.


4.           Section 13 TERMINATION OF TEAMING ACTIVITIES is hereby deleted in
its entirety and replaced with the following new Section 13:


13.
EARLY TERMINATION OF SERVICE ORDER SUPPORTING GOVERNMENT CONTRACT.  If a Service
Order is entered into by Verizon and GCI in support of a government contract
(which fact, for the convenience of the Parties may be noted on the Service
Order), and the government terminates its contract with Verizon, Verizon may
terminate the Service Order without penalty or payment of any early termination
fees that might otherwise apply under this Agreement upon ten (10) days notice
to GCI.  Verizon will pay for Services up to the date of termination.

 
IV.           Effect of Amendment.  All other terms and conditions of the
Agreement not expressly modified by this Fifteenth Amendment shall remain in
full force and effect.  The Parties hereby affirm and agree such terms remain
binding.


V.           Further Assurances.  The Parties shall cooperate in good faith, and
enter into such other instruments and take such actions, as may be necessary or
desirable, to fully implement the intent of this Fifteenth Amendment.


VI.           Counterparts; Signatures.  This Fifteenth Amendment may be
executed in counterparts, each of which shall be deemed an original and both of
which shall constitute one and the same instrument.  When signed by each Party’s
authorized representative, a facsimile copy of this Fifteenth Amendment shall
have the same force and effect as one bearing an original signature.


VII.           Entire Agreement.  This Fifteenth Amendment, together with the
Agreement, including exhibits hereto and other documents incorporated by
reference, contains the complete agreement of the Parties with regard to the
subject matter herein and supersedes and replaces all other prior contracts and
representations concerning its subject matter.  In the event of a conflict
between the terms of this Fifteenth Amendment and the Agreement, the terms of
this Fifteenth Amendment shall control.  Any further amendments to the Agreement
must be in writing and signed by authorized representatives of both Parties.



IN WITNESS WHEREOF, the Parties hereto each acting with proper authority have
executed this Fifteenth Amendment as of the Fifteenth Amendment Effective Date.


MCI COMMUNICATIONS SERVICES, INC.


By: /s/ Peter Reynolds__________________


Printed Name: Peter Reynolds ___________


Title: _______________________________


GCI COMMUNICATION CORP.


By: /s/ Richard Westlund_______________
Printed Name: Richard Westlund
Title: Senior Vice President & General Manager, Network Access Services


GENERAL COMMUNICATION, INC.


By: /s/ Richard Westlund_______________
Printed Name: Richard Westlund
Title: Senior Vice President & General Manager, Network Access Services







 
 
 

--------------------------------------------------------------------------------

 
